Case 21-04320       Doc 23     Filed 05/12/21 Entered 05/12/21 14:53:57           Desc Main
                                 Document     Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

In re:                                           )           Chapter 7
                                                 )
Khalil Ismail,                 ,                 )           Case No. 21bk04320
                                                 )
                       Debtor.                   )           Hon. Timothy A. Barnes


         ORDER FINDING UNDUE HARDSHIP PRESUMPTION REBUTTED

         On April 26, 2021, a Reaffirmation Agreement with Ford Motor Credit Company LLC

was filed with the court, docket entry no. 12.

IT IS HEREBY ORDERED:

         The presumption of undue hardship has been rebutted.



Date: May 12, 2021                               ENTERED:



                                                 ___________________________________
                                                 Timothy A. Barnes
                                                 United States Bankruptcy Judge
